United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois  60604

                                 December 16, 2010


                        HON. JOEL M. FLAUM, CIRCUIT JUDGE

                        HON. ANN CLAIRE WILLIAMS, CIRCUIT JUDGE

                        HON. DIANE S. SYKES, CIRCUIT JUDGE



    REGER DEVELOPMENT, LLC,                  ]
                                             ] Appeal from the United
              Plaintiff‐Appellant,           ] States District Court for
                                             ] the Northern District of
                                             ] Illinois, Eastern Division.
    No. 09‐2821 v.                           ]
                                             ] No. 08 CV 6200
    NATIONAL CITY BANK,                      ]  
                                             ] Virginia M. Kendall,  
                  Defendant‐Appellee.        ] Judge.

 
                                    O R D E R

    The opinion issued in the above‐entitled case on January 20, 2010, is hereby
    amended as follows:

          On Page 12, line 11 through the end of the paragraph should read:

                 The bank’s decision to hold off on taking full advantage
                 of its legitimate powers until it could discuss less painful
                 possibilities with its customer is not an impermissible
                 threat and cannot give rise to any suit for breach.  Reger
Development’s lone citation for the contrary proposition
is Kham & Nate’s Shoes No. 2, Inc. v. First Bank of
Whiting, 908 F.2d 1351 (7th Cir. 1990). That opinion 
discussed the duties of a bank under the bankruptcy
code and expressly concluded that good‐faith 
restrictions did not override a demand‐note lender’s
contractual rights and obligations.  See id. at 1357‐58;
see also id. at 1357 (“Firms that have negotiated contracts
are entitled to enforce them to the letter, even to the
great discomfort of their trading partners, without
being mulcted for lack of ‘good faith.’”).